Citation Nr: 1643784	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  08-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1976 and March 1978 to February 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 1998 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) Cleveland, Ohio.  These matters were remanded by the Board in February 2013, October 2014, and February 2016.

The Veteran testified at a hearing before the Board in October 2012.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board determines that another remand is necessary to obtain addendum VA medical opinions as the March 2016 VA opinions did not comply with the Board's orders in the February 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271(1998).

In February 2016, the case was remanded for an additional VA examination and medical opinion to address secondary service connection.  The Board noted that the Veteran was recently granted service connection for cervical strain, degenerative arthritis of the thoracic spine, and right lower extremity radiculopathy.  The Board further noted the Veteran's August 2015 statement, in which he asserted that his bilateral hip and right knee disabilities were secondary to his service connected back disability.  The examiner was instructed to opine as to whether it was at least as likely as not that the Veteran's claimed disabilities were caused or aggravated by his service-connected disabilities. 

Pursuant to the Board's remand, the Veteran underwent a VA Examination in March 2016.  With respect to the right hip disability, the examiner acknowledged the earlier diagnosis of trochanteric pain syndrome.  The examiner addressed direct service connection and opined that the Veteran's hip disability was less likely than not related to the claimed in-service injury.  The opinion was based on service treatment records showing complaints of a back injury following the May 1994 accident, but no complaints related to the hips.  The opinion was also based on the lack of medical evidence showing a diagnosis related to the hip disorder until 2012, as well as the Veteran's post-separation employment, which involved hard physical labor in the railroad industry from 1998 to 2009.  With respect to secondary service connection, the examiner stated that since there was no hip disability, a medical opinion for secondary service connection was not warranted.  

With respect to the Veteran's right knee claim, the examiner found a normal right knee examination.  The examiner noted the May 1985 contusion of the right patella, 1983 knee injury with chip fracture of the knee cap, and the post-service diagnosis of genu varum.  The examiner found that the Veteran's May 1985 contusion of the right patella resolved as no further care was necessary during the remainder of his service.  The examiner stated that the Veteran was found to have genu varum in May 1998, but the disorder was not confirmed by radiologic evidence.  With respect to direct service connection, the examiner opined that the Veteran's right knee disability was not related to service.  The examiner explained that the Veteran's retirement physical was negative for any knee condition, there was no medical care after separation from service, and the current radiologic evidence did not show any sequelae of a chipped bone at the patella.  With respect to secondary service connection, the examiner found that since there was no service related knee disability, a medical opinion for secondary service connection was not warranted.  

Although the examiner addressed direct service connection, the examiner did not opine as to whether the Veteran's hip and right knee disabilities were caused or aggravated by his service connected cervical strain, degenerative arthritis of the thoracic spine, or right lower extremity radiculopathy.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (Both causation and aggravation are proper grounds for claim of secondary service connection).  The examiner did not address secondary service connection for the hip disability because there was no hip diagnosis, however, in the examination report the examiner acknowledged the Veteran's earlier diagnosis of trochanteric pain syndrome, and confirmed that there was evidence of the disability on examination.  The examiner did not address secondary service connection for the right knee disability because there was no service related knee disability.  However, if a service-connected disability is not directly related to service, service connection may still be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(2015).  Accordingly, the Board finds that the March 2016 VA medical opinions are inadequate and a remand is required to obtain addendum opinions addressing secondary service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from June 2015 to the present.  All actions to obtain such records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified.

2.  Forward the Veteran's claims file to the March 2016 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's bilateral hip and right knee disabilities.  After a review of the evidence, the examiner should address the following:  

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hip disability was caused or aggravated by his service-connected thoracic and cervical disabilities or right lower extremity radiculopathy.  

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused or aggravated by his service-connected thoracic and cervical disabilities or right lower extremity radiculopathy.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claims.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




